Exhibit 10.2

 

INCENTIVE STOCK OPTION AGREEMENT

 

BROADWIND ENERGY, INC.

2007 EQUITY INCENTIVE PLAN

 

THIS AGREEMENT is entered into and effective as of the                         
day of                                  , 20    , by and between Broadwind
Energy, Inc., a Delaware corporation (the “Company”) and
                             (“Participant”).

 

RECITALS

 

A.            Participant on the date hereof is a key employee or officer of the
Company or one of its Affiliates; and

 

B.            The Company wishes to grant incentive stock options to Participant
pursuant to this Agreement and the 2007 Equity Incentive Plan (the “Plan”); and

 

C.            The Administrator has authorized the grant of an incentive stock
option to Participant to give Participant an inducement to acquire a proprietary
interest in the Company and an added incentive to advance the interests of the
Company and has determined that, as of the effective date of this Agreement, the
fair market value of the Company’s common stock is                            
Dollars ($                  ) per share.

 

AGREEMENTS

 

In consideration of the premises and of the mutual covenants herein contained,
the parties hereto agree as follows:

 

ARTICLE I.   GRANT OF OPTION

 

The Company hereby grants  to Participant the right, privilege, and option (the
“Option”) to purchase up to                            (                ) shares
(the “Option Shares”) of the Company’s Common Stock, according to the terms and
subject to the conditions hereinafter set forth and as set forth in the Plan.  
[The per share price to be paid by Participant in the event of an exercise of
the Option shall be                          Dollars ($                  ) OR:
Because Participant owns stock possessing more than ten percent (10%) of the
total combined voting power of all classes of stock of the Company or its Parent
or any Subsidiary, the per share price to be paid by Participant in the event of
an exercise of the Option shall be                                           
Dollars ($                  ), which is not less than one hundred ten percent
(110%) of the fair market value of the Company’s Common Stock at the date of
grant of this Option.]   The Option is intended to be an “incentive stock
option,” as defined in Section 422 of the Internal Revenue Code as amended (the
“Code”), to the extent permitted by Section 422(d) of the Code.  Shares granted
in excess of the 422(d) limit will be treated as a nonqualified stock option.

 

ARTICLE II.   DURATION OF OPTION AND EXERCISABILITY

 

A.            Initial Period of Exercisability.  Except as provided in Articles
II.B and II.C below, the Option shall become exercisable according to the
following schedule.  Once the Option becomes fully exercisable Participant may
continue to exercise this Option under the terms and conditions of this
Agreement until the first of the termination of this Option as provided herein
or the Expiration Date (as defined below).  If Participant

 

--------------------------------------------------------------------------------


 

does not purchase upon an exercise of this Option the full number of shares
which Participant is then entitled to purchase, Participant may purchase upon
any subsequent exercise prior to this Option’s termination or Expiration Date
such previously unpurchased shares in addition to those Participant is otherwise
entitled to purchase.  Except as otherwise provided in Articles II.B and II.C
below, the term during which this Option may be exercised will continue until
5:00 p.m. (Central time) on  [the date that is no more than ten (10) years
following the date of grant of this Option OR: for greater than ten percent
(10%) holders insert the date that is no more than five (5) years following the
date of grant of this Option]   (the “Expiration Date”).  In no event shall this
Option be exercisable after the Expiration Date.

 

Vesting Date

 

Number of Option Shares
Available for Exercise

 

 

 

 

 

 

 

 

 

 

B.            Termination of Employment for Reasons Other Than Death or
Disability.  In the event Participant ceases to be a key employee or officer of
the Company or any Affiliate for any reason other than death or an event that
constitutes permanent and total disability within the meaning of
Section 22(e)(3) of the Code (“Disability”), any unexercised portion of this
Option which was exercisable as of the date of such termination may be
exercised, in whole or in part, by Participant before the earlier of (i) the
close of business on the three-month anniversary date of such termination of
employment, and (ii) the Expiration Date.  To the extent this Option was not
exercisable upon such termination of employment, or if Participant does not
exercise the unexercised portion of the Option that was exercisable within the
time specified in this Article II.B, all rights of Participant under this Option
shall terminate, and the Option shall thereafter be void.

 

C.            Termination of Employment Due to Death or Disability.  In the
event Participant ceases to be a key employee or officer of the Company or any
Affiliate by reason of death or Disability, any unexercised portion of this
Option which was exercisable as of the date of such termination may be
exercised, in whole or in part, by Participant (or by Participant’s heirs or
legal representative(s) in the event of death or Disability) before the earlier
of (i) the close of business on the twelve-month anniversary date of such
termination of employment and (ii) the Expiration Date.  To the extent this
Option was not exercisable upon such termination of employment, or if
Participant does not exercise the unexercised portion of the Option that was
exercisable within the time specified in this Article II.C, all rights of
Participant under this Option shall terminate, and the Option shall thereafter
be void.

 

ARTICLE III.   MANNER OF OPTION EXERCISE

 

A.            Notice.  This Option may be exercised by Participant in whole or
in part from time to time, subject to the conditions contained in the Plan and
herein, by delivery, in person or by registered mail, to the Company at its
principal executive office, of a written notice of exercise.  Such notice shall
be in a form satisfactory to the Administrator, shall identify the Option, shall
specify the number of Option Shares with respect to which the Option is being
exercised, and shall be signed by the person or persons so exercising the
Option.  Such notice shall be accompanied by payment in full of the total
purchase price of the Option Shares purchased; the exercise of the Option shall
be deemed effective upon receipt of such notice by the Company and

 

2

--------------------------------------------------------------------------------


 

upon payment that complies with the terms of the Plan and this Agreement.  In
the event that the Option is being exercised, as provided by the Plan and
Article II.C, above, by Participant’s heirs or legal representative(s), the
notice shall be accompanied by appropriate proof of right of such person or
persons to exercise the Option.  As soon as practicable after the effective
exercise of the Option, Participant (or Participant’s heirs or legal
representative(s) in the event of death or Disability) shall be recorded on the
stock transfer books of the Company as the owner of the Option Shares purchased,
and the Company may deliver to Participant (or Participant’s heirs or legal
representative(s)) one or more duly issued stock certificates evidencing such
ownership.  All requisite original issue or transfer documentary stamp taxes
shall be paid by the Company.

 

B.            Payment.  At the time of exercise of this Option, Participant may
determine whether to pay the total purchase price of the Option Shares to be
purchased solely in cash (including a personal check or a certified or bank
cashier’s check, payable to the order of the Company) or by transfer from
Participant to the Company of previously-owned shares of Common Stock of the
Company with a then current aggregate Fair Market Value equal to such total
purchase price, or by a combination of cash and such previously-owned shares of
Common Stock.  The Administrator may reject Participant’s election to pay all or
part of the purchase price under this Option with previously-owned shares of
common stock and may require such purchase price to be paid entirely in cash if,
in the sole discretion of the Administrator, payment in previously-owned shares
would cause the Company to be required to recognize a charge to earnings in
connection therewith.  For purposes of this Agreement, (a) “previously-owned
shares” shall mean shares of Common Stock of the Company that Participant has
owned for at least six months prior to the time of exercise, and (b) “Fair
Market Value” will be determined as set forth in the Plan.

 

C.            Investment Purpose.  The Company shall not be required to issue or
deliver any shares of Common Stock under this Option unless (a)(1) such shares
are covered by an effective and current registration statement under the
Securities Act of 1933 and applicable state securities laws or (2) if the
Administrator has determined not to so register such shares, exemptions from
registration under the Securities Act of 1933 and applicable state securities
laws are available for such issuance (as determined by counsel to the Company)
and the Company has received from Participant (or Participant’s heirs(s) or
legal representative(s), in the event of death or Disability) any
representations or agreements requested by the Company in order to permit such
issuance to be made pursuant to such exemptions, and (b) the Company has
obtained any other consent, approval or permit from any state or federal
governmental agency which the Administrator shall, in its sole discretion upon
the advice of counsel, deem necessary or advisable.  Unless a registration
statement under the Securities Act of 1933 is in effect with respect to the
issuance or transfer of Option Shares, transfer of such shares shall be
restricted unless the Company receives an opinion of counsel satisfactory to the
Company to the effect that registration under the Securities Act of 1933 and
applicable state securities laws is not required with respect to such transfer.

 

ARTICLE IV.   NONTRANSFERABILITY

 

This Option shall not be transferable by Participant, either voluntarily or
involuntarily, or subject to any lien, directly or indirectly, by operation of
law or otherwise, except as provided in the Plan.  Any attempt to transfer or
encumber this Option other than in accordance with the Plan shall void this
Option and this Option, to the extent not fully exercised, shall terminate.

 

ARTICLE V.  DISPOSITIONS AND WITHHOLDING TAXES

 

A.            Notification of Disqualifying Disposition.  Prior to making a
disposition (as defined in Section 424(c) of the Code) of any shares of Common
Stock acquired pursuant to the exercise of this Option before the expiration of
two years after the date hereof or before the expiration of one year after the
date on which such shares of Common Stock were transferred to Participant
pursuant to exercise of this Option,

 

3

--------------------------------------------------------------------------------


 

Participant shall send written notice to the Company of the proposed date of
such disposition, the number of shares to be disposed of, the amount of proceeds
to be received from such disposition and any other information relating to such
disposition that the Company may reasonably request.  The right of Participant
to make such a disposition shall be conditioned on the receipt by the Company of
all amounts necessary to satisfy any federal, state or local withholding tax
requirements attributable to such disposition.  The Administrator shall have the
right, in its sole discretion, to endorse any certificates representing the
Option Shares with a legend restricting transfer and to cause a stop transfer
order to be entered with the Company’s transfer agent until such time as the
Company receives the amounts necessary to satisfy such withholding requirements
or until the later of the expiration of two years from the date hereof or one
year from the date on which such shares were transferred to Participant pursuant
to the exercise of this Option.

 

B.            General Obligation.  The Company is entitled to (a) withhold and
deduct from future payments to Participant, or make other arrangements for the
collection of, all legally required amounts necessary to satisfy any federal,
state or local withholding tax requirements attributable to Participant’s
exercise of this Option, including, without limitation, a disposition of shares
of Common Stock described in Article V.A above, that causes this Option to cease
to qualify as an “incentive stock option” within the meaning of Section 422 of
the Code and the regulations thereunder, or (b) require Participant promptly to
remit the amount of such withholding to the Company before acting on any such
disposition of shares of Common Stock.  In the event that the Company is unable
to withhold such amounts, for whatever reason, Participant hereby agrees to pay
to the Company an amount equal to the amount the Company would otherwise be
required to withhold under federal, state or local law.

 

C.            Use of Shares.  The Administrator may, in its sole discretion and
subject to such rules as the Administrator may adopt, permit Participant to
satisfy, in whole or in part, any withholding tax obligation which may arise in
connection with the exercise of this Option either by electing to have the
Company withhold from the shares of Common Stock to be issued upon the exercise
of this Option that number of shares of common stock, or by electing to deliver
to the Company previously-owned shares of common stock, in either case having a
Fair Market Value (determined as set forth in the Plan) on the date such tax is
determined under the Code (the “Tax Date”) equal to the amount necessary to
satisfy the minimum required tax withholding amount based on the minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes, that are applicable to the supplemental income resulting from the
option.  In no event may the Company withhold shares having a Fair Market Value
in excess of such statutory minimum required tax withholding.  Participant’s
election to have the company withhold shares of Common Stock or to deliver
previously-owned shares of Common Stock upon exercise is irrevocable and is
subject to the consent of the Administrator and shall otherwise comply with such
rules as the Administrator may adopt to assure compliance with Rule 16b-3 or any
successor provision, as then in effect, of the General Rules and Regulations
under the Securities and Exchange Act of 1934, if applicable.  To the extent
that shares of Common Stock may be issued prior to the Tax Date to the electing
Participant, Participant hereby agrees to surrender that number of shares on the
Tax Date having an aggregate Fair Market Value (determined as set forth in the
Plan) equal to the withholding tax due.

 

ARTICLE VI.  CAPITAL ADJUSTMENTS

 

Pursuant and subject to Section 14 of the Plan, in the event of an increase or
decrease in the number of shares of common stock resulting from a stock split,
reverse stock split, stock dividend, combination of shares, rights offering,
reclassification of the common stock, or any other change in the corporate
structure or shares of the Company, the Administrator, in order to prevent
dilution or enlargement of the rights of Participant, may make appropriate
adjustment as to the number and kind of securities subject to this Option.  Any
such adjustment affecting this Option shall be made without change in the
aggregate purchase price applicable to the unexercised portion of the Option but
with an appropriate adjustment in the price for each share or other unit of any
security subject to the Option. Without the consent of Participant, however, no
such change shall be made in the terms of the Option if such change would
disqualify the Option from treatment as an “incentive stock

 

4

--------------------------------------------------------------------------------


 

option” within the meaning of Code Section 422, or any successor provision, or
would be considered a modification, extension or renewal of an option under Code
Section 424(h), or any successor provision.

 

ARTICLE VII.   BINDING EFFECT

 

This Agreement shall be binding upon the heirs, executors, administrators and
successors of the parties hereto.

 

ARTICLE VIII.   2007 EQUITY INCENTIVE PLAN

 

The Option represented by this Agreement has been granted under, and is subject
to the terms of, the Plan.  The terms of the Plan are hereby incorporated by
reference herein in their entirety and Participant, by execution hereof,
acknowledges having received a copy of the Plan.  Capitalized terms not defined
herein shall have the meaning set forth in the Plan.  The provisions of this
Agreement shall be interpreted as to be consistent with the Plan and any
ambiguities herein shall be interpreted by reference to the Plan.  In the event
that any provision hereof is inconsistent with the terms of the Plan, the latter
shall prevail.

 

ARTICLE IX.  NON-SOLICITATION

 

A.            Restrictive Covenant.  During the period beginning on the date of
this Option and ending on the later of (i) one year following the termination of
Participant’s employment with, or service to, the Company or an Affiliate
pursuant to Article II.B or (ii) the expiration of this Option pursuant to
Article II.A or Article II.C, Participant shall not, except with the express
prior written consent of the Company:  (i) directly or indirectly, either for
Participant, or on behalf of any of the Company’s or any Affiliate’s competitors
(“Competitors”): (1) induce or attempt to induce any employee, independent
contractor or consultant of the Company or any Affiliate to leave the employ of,
or terminate its engagement with, the Company or any Affiliate; or (2) in any
way interfere with the relationship between the Company or any Affiliate and any
employee, independent contractor or consultant of the Company or any affiliate;
or (ii) directly or indirectly, either for Participant, or on behalf of any of
the Competitors, solicit the business of any person or entity known to
Participant to be a customer of the Company or any of its Affiliates, where
Participant, or any person reporting to Participant, had an ongoing business
relationship or had made substantial efforts with respect to such customer
during Participant’s employment with, or service to, the Company or an
Affiliate.

 

B.            Violation of Restrictive Covenant.  Participant, by accepting this
Option, agrees that the foregoing covenants are reasonable with respect to their
duration and scope.  Participant further acknowledges that the restrictions are
reasonable and necessary for the protection of the legitimate business interests
of the Company and its Affiliates, that they create no undue hardships, that any
violation of these restrictions would cause substantial injury to the Company
and its Affiliates, and that such restrictions were a material inducement to the
Company to grant this Option.  In the event of any violation or threatened
violation of these restrictions, any and all rights of Participant under this
Option, whether unvested or vested, shall be forfeited and shall immediately
terminate and shall thereafter be void.

 

ARTICLE X.  MISCELLANEOUS

 

A.            Employment or Other Relationship; Rights as Stockholder.  Nothing
in this Agreement shall be construed to (a) limit in any way the right of the
Company or any Affiliate to terminate the status of Participant as an employee
of the Company at any time, or (b) be evidence of any agreement or
understanding, express or implied, that the Company or any Affiliate will employ
Participant in any particular position, at any particular rate of compensation
or for any particular period of time.  Participant shall have no rights as a
stockholder with respect to shares subject to the Option until such shares have
been issued to Participant upon exercise of the Option.  No adjustment shall be
made for dividends (ordinary or extraordinary, whether in cash, securities or

 

5

--------------------------------------------------------------------------------


 

other property), distributions or other rights for which the record date is
prior to the date such shares are issued, except as provided in Section 14 of
the Plan.

 

B.            Securities Law Compliance.  The exercise of all or any parts of
this Option shall only be effective at such time as counsel to the Company shall
have determined that the issuance and delivery of Common Stock pursuant to such
exercise will not violate any state or federal securities or other laws. 
Participant may be required by the Company, as a condition of the effectiveness
of any exercise of this Option, to agree in writing that all Common Stock to be
acquired pursuant to such exercise shall be held, until such time that such
Common Stock is registered and freely tradable under applicable state and
federal securities laws, for Participant’s own account without a view to any
further distribution thereof, that thecertificates for such shares shall bear an
appropriate legend to that effect and that such shares will be not transferred
or disposed of except in compliance with applicable state and federal securities
laws.

 

C.            Lockup Period Limitation.  Participant agrees that in the event
the Company advises Participant that it plans an underwritten public offering of
its common stock in compliance with the Securities Act of 1933, as amended, and
that the underwriter(s) seek to impose restrictions under which certain
stockholders may not sell or contract to sell or grant any option to buy or
otherwise dispose of part or all of their stock purchase rights of the
underlying common stock, Participant hereby agrees that for a period not to
exceed 180 days from the prospectus, Participant will not sell or contract to
sell or grant an option to buy or otherwise dispose of this option or any of the
underlying shares of common stock without the prior written consent of the
underwriter(s) or its representative(s).

 

D.            Blue Sky Limitation.  Notwithstanding anything in this Agreement
to the contrary, in the event the Company makes any public offering of its
securities and determines in its sole discretion that it is necessary to reduce
the number of issued but unexercised stock purchase rights so as to comply with
any state securities or Blue Sky law limitations with respect thereto, the Board
of Directors of the Company shall have the right (i) to accelerate the
exercisability of this Option and the date on which this Option must be
exercised, provided that the Company gives Participant 15 days’ prior written
notice of such acceleration, and (ii) to cancel any portion of this Option or
any other option granted to Participant pursuant to this Agreement which is not
exercised prior to or contemporaneously with such public offering.  Notice shall
be deemed given when delivered personally or when deposited in the United States
mail, first class postage prepaid and addressed to Participant at the address of
Participant on file with the Company.

 

E.             Accounting Compliance.  Participant agrees that, if a
“transaction” (as defined in Section 14 of the Plan) occurs and Participant is
an “affiliate” of the Company or any Subsidiary (as defined in applicable legal
and accounting principles) at the time of such Change of Control, Participant
will comply with all requirements of Rule 145 of the Securities Act of 1933, as
amended, and the requirements of such other legal or accounting principles, and
will execute any documents necessary to ensure such compliance.

 

F.             Stock Legend.  The certificates for any shares of Common Stock
purchased by Participant (or, in the case of death, Participant’s heirs or legal
representative(s)) shall bear an appropriate legend to reflect the restrictions
of this Article X and Article III.C, provided, however, that failure to so
endorse any of such certificates shall not render invalid or inapplicable this
Article X.

 

G.            Shares Reserved.  The Company shall at all times during the term
of the option period reserve and keep available such number of shares as will be
sufficient to satisfy the requirements of this Agreement.

 

H.            Arbitration.  Any dispute arising out of or relating to this
Agreement or the alleged breach of it, or the making of this Agreement,
including claims of fraud and inducement, shall be discussed between the
disputing parties in a good faith effort to arrive at a mutual settlement of any
such controversy.  If, notwithstanding, such dispute cannot be resolved, such
dispute shall be settled by binding arbitration.  Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.  The

 

6

--------------------------------------------------------------------------------


 

arbitrator shall be a retired state or federal judge or an attorney who has
practiced securities or business litigation for at least ten (10) years.  If the
parties cannot agree on an arbitrator within twenty (20) days, any party may
request that a judge of the Circuit Court of Cook County, Illinois select an
arbitrator.  Arbitration will be conducted pursuant to the provisions of this
Agreement and the commercial arbitration rules of the American Arbitration
Association, unless such rules are inconsistent with the provisions of this
Agreement.  Limited civil discovery shall be permitted for the production of
documents and taking of depositions.  Unresolved discovery disputes may be
brought to the attention of the arbitrator who may dispose of such disputes. 
The arbitrator shall have the authority to award any remedy or relief that a
court of this state could order or grant; provided, however, that punitive or
exemplary damages shall not be awarded.  The arbitrator may award to the
prevailing party, if any, as determined by the arbitrator, all of its costs and
fees, including the arbitrator’s fee, administrative fees, travel expenses,
out-of-pocket expenses and reasonable attorney’s fees.  Unless otherwise agreed
by the parties, the place of any arbitration proceedings shall be Chicago,
Illinois.

 

ARTICLE XI.   GOVERNING LAW

 

This Agreement and all rights and obligations hereunder shall be construed in
accordance with the Plan and governed by the laws of the State of Delaware.

 

[Signature page follows]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective
the day and year first above written.

 

 

 

BROADWIND ENERGY INC.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

 

By execution hereof, the Participant acknowledges having received a copy of the
Plan.

 

PARTICIPANT

 

 

 

 

--------------------------------------------------------------------------------

 